Citation Nr: 1210027	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  94-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than September 25, 1996, for an award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than January 18, 1994, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969, including service in the Republic of Vietnam from October 1967 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2003 and June 2010 rating actions by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).

When this matter was before the Board in November 2010, the Board remanded the Veteran's claim seeking entitlement to an earlier effective date for the award of a TDIU, as well as, a claim for an earlier effective date for atherosclerotic coronary artery disease with history of myocardial infarction and CABG (heart disability) that was reasonably raised by the record.  The Veteran appealed the Board's November 2010 remand to the United States Court of Appeals for Veterans Claims (Court), which in an October 26, 2011, memorandum decision, granted the Veteran's appeal, vacating the Board's November 2010 remand of the TDIU matter and remanding the matter for compliance with the terms of the memorandum decision.  

In the October 2011 memorandum decision, the Court held that it was error for the Board to defer adjudication of the Veteran's claim seeking entitlement to an earlier effective for the award of a TDIU.  The Court indicated that, although the Board found that the record reasonably raised a claim seeking entitlement to an earlier effective date for the grant of service connection for a heart disability and that this determination might be impacted by VA's proposed amendment to the herbicide-related presumptive service connected disabilities, as well as the proper effective date for the award of a TDIU, the November 2010 decision was dispatched two days after VA lifted a stay on the adjudication on appeals affected by the aforementioned amendments.  On these facts, the Court concluded that Board improperly deferred action on the TDIU matter because the relevant stay was no longer in place.  

Prior to the Court issuing the October 2011 memorandum decision and in compliance with the Board's November 2010 remand, an October 17, 2011, RO granted an earlier effective date for the award of service connection for a heart disability, assigning an effective date of January 18, 1994.  This RO determination also granted an earlier effective date for the award of a TDIU, assigning an effective date of January 18, 1994.  The Board may now undertake appropriate action consistent with the Court's October 2011 decision.  

The Veteran had been scheduled for a Board hearing before a Veterans Law Judge in Washington, DC, in April 2008, but the Veteran cancelled his request in February 2008 before the date of the scheduled hearing; thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

In a November 2007 statement, the Board notes that the Veteran asserted that the 100 percent rating assigned for his post-traumatic stress disorder (PTSD) should go back to 1969, when he left Vietnam.  As to this statement, the Board notes that, in an August 2002 decision, the Board granted a 100 percent rating for PTSD, effective September 25, 2000.  Later the same month, the RO implemented the Board's decision and assigned a 100 percent rating for PTSD from September 25, 2000.  In a September 2002 statement, the Veteran disagreed with the Board's decision granting a 100 percent rating only from September 25, 2000.  However, as the Veteran has not filed either a motion for reconsideration or a motion to revise the Board's decision on the basis of clear and unmistakable error (CUE), as the Court recognized in its October 2011 memorandum decision, this matter is not before the Board.  Moreover, the Board observes that the Veteran was discharged from active duty in May 1969 and that his initial claim of service connection for psychiatric disability was received by VA on January 18, 1994, the effective date of service connection for PTSD.  Thus, in light of the foregoing, and the Court's declaration that this issue was not before the Board, a remand to the RO to adjudicate the issue of entitlement to an earlier effective date for service connection and a 100 percent rating for PTSD is not necessary because no additional benefit could flow to the Veteran.  See Winters v. West, 12 Vet. App. 203, 207 (1999) (en banc) ("[A] remand is not required in those situations where doing so would result in the imposition of unnecessary burdens on the [VA] without the possibility of any benefits flowing to the appellant."); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 


FINDINGS OF FACT

1.  In an August 1977 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss but did not appeal this determination.

2.  The RO declined to reopen his service connection claim for bilateral hearing loss in respective March 1988 and April 1994 determinations, which became final.  

3.  The Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss was received by VA on September 25, 1996.

4.  In a rating decision dated in June 2010, the RO implemented the grant of service connection for bilateral hearing loss, effective September 25, 1996, the date of receipt of the application to reopen the service connection claim.

5.  Service connection was not in effect for any disability prior to January 18, 1994.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 25, 1996, for a grant of service connection for bilateral hearing loss, have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011).

2.  The criteria for an effective date earlier than January 18, 1994, for the award of a TDIU, have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

	Bilateral Hearing Loss

The Veteran presently seeks entitlement to an effective date earlier than September 25, 1996, for the award of service connection for bilateral hearing loss, maintaining that the condition had its onset in service and has persisted since that time.  As such he asserts that the effective date should relate back to his initial application for VA compensation, which he filed in July 1977.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on September 25, 1996.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the Veteran's bilateral hearing loss was found to be related to military service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for bilateral hearing loss.  

	TDIU Claim

Although the Veteran perfected a timely appeal challenging the RO's assignment of January 18, 1994, as the effective date for his TDIU award, prior to this date he had not established entitlement to service connection for any disability.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

Here, the record shows that prior to establishing entitlement to service connection for PTSD with alcohol and substance dependence and a heart disability, respectively, effective January 18, 1994, the Veteran had not been granted service connection for any disability.  Pursuant to the applicable law and regulations, VA may only award a TDIU on the basis of occupational impairment attributable to service-connected disabilities.  See 38 C.F.R. § 4.16.  Thus, because the undisputed facts show that the Veteran has not established entitlement to service connection for any disability prior to January 18, 1994, there is no entitlement under the law to the benefit sought.  Accordingly, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust; 38 C.F.R. § 4.16.


ORDER

Entitlement to an effective date prior to September 25, 1996, for service connection for bilateral hearing loss, is denied.  

Entitlement to an effective date prior to January 18, 1994, for the award of a TDIU is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


